Pfeifer, J.,
dissenting.
{¶ 43} To put it charitably, the plaintiffs cause of action is problematic. Under the plaintiffs theory, incumbent public utilities take on financial responsibility for independent marketers that fail to live up to the contracts that the marketers entered into with consumers. Although his claims are questionable legally, the *104plaintiff brings causes of action sounding in contract and agency. As this court held in State ex rel. Illum. Co. v. Cuyahoga Cty. Court of Common Pleas, 97 Ohio St.3d 69, 2002-Ohio-5312, 776 N.E.2d 92, at ¶ 20, “courts retain limited subject-matter jurisdiction over pure common-law tort and certain contract actions involving utilities regulated by the commission.” This is not a case about the appropriateness of the rate charged by Columbia; it is about whether Columbia, because of the nature of its relationship with Energy Max, must be held to the contract entered into by Energy Max and the plaintiff. The appropriate place to resolve that legal issue, an issue not dependent on knowledge of the intricacies of the commission’s tariff structure, is in the common pleas court. I would affirm the judgment of the appellate court.
Albrechta & Coble, John A. Coble, and Joseph F. Albrechta, for appellee.
Cooper & Walinski, L.P.A., David Rodman Cooper, and Cary Rodman Cooper; and Rodney W. Anderson, for appellant.